Filed 10/7/13 P. v. Bleichner CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B247045

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA 387340)
         v.

CODY JOSEPH BLEICHNER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Barbara R. Johnson, Judge. Affirmed.


         Alan E. Spears, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                        ************
       Cody Bleichner appeals from a judgment of conviction after a jury found him
guilty of three counts of first degree burglary. For two of the counts, the jury also found
true allegations that another person other than an accomplice was present in the residence
during the commission of the burglaries. Pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende), appellant’s counsel filed an opening brief requesting that this court review
the record and determine whether any arguable issues exist on appeal. We have reviewed
the entire record and find no arguable issues. We therefore affirm the judgment. We do
find however, that the amended abstract of judgment contains a clerical error, and
incorrectly states the conviction on count 3 included a finding that the burglary was
committed while another person was present, so a corrected abstract of judgment must be
issued as provided herein.
                               PROCEDURAL HISTORY
       In an amended information filed September 14, 2012, it was alleged that appellant
committed four counts of first degree residential burglary in violation of Penal Code
section 459.1 Each count was alleged to be a serious felony pursuant to section 1192.7,
subdivision (c). Counts 1, 2, and 4 were alleged to be violent felonies under section
667.5, subdivision (c), in that another person, other than an accomplice, was present in
the residence during the commission of the offense. It was also alleged that the offenses
required registration under section 290, subdivision (c), and appellant would be subject to
state-prison custody under section 1170, subdivision (h)(3).
       On February 14, 2012, between the filing of the initial and amended Information,
the trial court declared doubt as to appellant’s mental competency under section 1368,
referred appellant for an examination pursuant to Evidence Code section 730, and
suspended the proceedings. After appellant underwent a psychological examination, the



1      Undesignated statutory citations are to the Penal Code.



                                             2
court found him incompetent to stand trial. On March 28, 2012, the court referred him to
Patton State Hospital (Patton) for treatment and adjourned proceedings.
       Appellant was admitted to Patton on June 11, 2012. On July 13, 2012, hospital
staff found him competent to stand trial and on July 31, 2012, Patton’s Medical Director
signed a Certificate of Mental Competency pursuant to section 1372. Appellant was
returned to court and proceedings resumed on August 28, 2012.
       After a four-day trial, the jury convicted appellant of first degree burglary on
counts 2, 3, and 4, and, for counts 2 and 4, found the allegation true that those burglaries
were committed while a person other than an accomplice was present. During the trial,
the court dismissed count 1 pursuant to section 1385.
       At the February 4, 2013 sentencing hearing, the court denied probation and
sentenced appellant to state prison for a total term of four years: a four-year midterm on
count 2 and concurrent four-year mid-terms on counts 3 and 4. The court imposed
various fines and fees: for count 1, a $280 restitution fine (§ 1202.4, subd. (b)), a $280
parole restitution fine suspended unless parole is revoked (§ 1202.45), and a $10 crime
prevention fine (§ 1202.5); for each count, a $40 court operations fee (§ 1465.8, subd.
(a)(1)) and a $30 conviction assessment fine (Gov. Code, § 70373); and for one of the
victims, $250 in restitution. Appellant was also ordered to provide a DNA sample
pursuant to section 296. The court awarded 639 days of custody credit, consisting of 508
days of actual custody, 55 days of custody credit while appellant was at Patton, and 76
days of conduct credit. In an amended abstract of judgment filed on July 30, 2013, the
court corrected the credits to 642 days, which included 532 days of actual custody, 31
days of custody credit while appellant was at Patton, and 79 days of conduct credit.2
Appellant filed a timely notice of appeal on February 19, 2013.


2       In a footnote in his Wende brief, appellant’s counsel explained that the trial court’s
initial calculation of appellant’s credits for his time at Patton was incorrect under People
v. Bryant (2009) 174 Cal.App.4th 175, 184, and that, at the time the brief was filed,
appellant had sought correction of the judgment. The amended abstract of judgment
corrected the error, so we do not address it. (§ 1237.1.)

                                              3
                               STATEMENT OF FACTS
        On July 27, 2011, victim David Cowan returned from vacation to find several
rooms in his Hollywood home were a mess, with plates of food, wine bottles, cigarette
butts, and clothes strewn about. He walked upstairs to his bedroom and found appellant
asleep in his bed. He swore and yelled at appellant to get out, but then thought better of
standing there and went downstairs to call the police. While he was on the phone,
appellant ran down the stairs, past Cowan, and out the front door. On inspecting his
home, Cowen found a ladder had been used to access his balcony, and a window screen
had been removed. At the time, he did not realize his employee identification badge was
missing, and it was later found in a bag at another victim’s home and returned to him.
        Victim Jignasu Desai lived and worked at his parent’s hotel at Franklin and
Wilcox Avenues in Hollywood. On July 28, 2011, he left his room in the morning and
went to work. When he returned around 4:30 p.m., he noticed his laptop computer was
missing, and, after checking to see if a family member had borrowed it, he noticed other
items missing, including $1,200 in American currency, $1,000 in Indian currency,
clothes, bedding, toiletries, and a gold bracelet with the name “Desai” on it. He later
reviewed surveillance video set up at the hotel and saw an unidentifiable man running
from the hotel with a duffel bag.
        On August 1, 2011, victim Michael Gold left his Hollywood home in the morning.
When he returned at 8:00 or 9:00 p.m., he found appellant inside his house. He asked
what appellant was doing there, and appellant replied it was his grandfather’s house and
his grandfather had given him keys, and he reached into his pocket to retrieve them.
Gold told him it was not his or his grandfather’s house and told him to get out. Appellant
wanted to go downstairs and get his “stuff,” but Gold pushed him out the front door.
While on the phone with the police, Gold heard a noise at the back of the house. He then
noticed his sliding glass door was open and the curtain was flapping in the wind. When
he went out on the balcony and looked down, he saw appellant trying to crawl in the
master bedroom window on the level below. Gold yelled at him to get out, and he finally
left.

                                             4
         On inspecting the house, Gold found half-full glasses of wine and bottles of beer,
empty plates, ashtrays with cigarettes, and food strewn about. The wine and potato chips
belonged to Gold. Downstairs in the master bedroom, Gold’s bed appeared to have been
slept in, and there were more half-empty glasses. The bathroom shower and Gold’s
toiletries had been used. On the bed, Gold also found a backpack that belonged to him,
and when he looked inside, he found Jignasu Desai’s laptop computer, David Cowan’s
employee identification badge, some watches, and a wallet. The wallet contained four
identification cards bearing appellant’s name. The following day, Gold saw appellant
riding a bicycle on the street in front of his house. Officers arrested appellant a few
blocks away and recovered Desai’s bracelet from his wrist.
                                       DISCUSSION
         We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
June 13, 2013, we advised appellant that he had 30 days within which to submit any
contentions or issues he wished us to consider. Appellant did not file a supplemental
brief.
         We have examined the entire record. We are satisfied no arguable issues exist and
appellant’s counsel has fully satisfied his responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
         However, both the original and amended abstracts of judgment incorrectly indicate
that the jury found true for count 3 an allegation that a person other than an accomplice
was present during the burglary. The amended Information did not allege that fact, there
was no evidence presented at trial to support it, and the jury did not find that fact to be
true. We deem this error to be a clerical error. A corrected abstract of judgment must
therefore be issued to delete the reference to the person present allegation for count 3.
We also note the amended abstract of judgment contains a clerical error identifying the



                                              5
person present allegation for counts 2 and 4 as “person person.” We direct the trial court
to correct that error as well.
                                     DISPOSITION
       The judgment is affirmed. The trial court shall amend the abstract of judgment
and forward a copy of the amended abstract of judgment to the Department of
Corrections and Rehabilitation.




                                                        FLIER, J.


       We concur:



                      BIGELOW, P. J.



                      RUBIN, J.




                                            6